Citation Nr: 1721282	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  13-17 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for duodenitis and duodenal ulcer with gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the proceeding is associated with the electronic claims file.
 
In August 2016, the Board remanded the claim for further development.


FINDING OF FACT

Throughout the appeal period, the Veteran's duodenitis and duodenal ulcer with GERD has been manifested by a moderately severe degree of impairment that is less than severe; manifestations of anemia and weight loss productive of definite impairment of health have not been shown. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for duodenitis and duodenal ulcer with GERD have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7305 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In his May 2013 VA Form 9 the Veteran questioned the adequacy of an August 2011 VA examination.  The Veteran was subsequently afforded additional examinations.  Overall, the examinations are adequate for determining the level of disability in this case as they include a review of the Veteran's history (including his lay statements), diagnostic testing, and relevant examination findings.  The Veteran has not contended that the examinations after 2011 were not adequate.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two ratings apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's duodenitis and duodenal ulcer with GERD has been rated as 40 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7305 (for rating duodenal ulcer) since October 2000.  Under this diagnostic code, a moderately severe degree of impairment, manifested by symptoms less than "severe," but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year, warrants a 40 percent rating.  A severe degree of impairment, manifested by pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health, warrants a maximum 60 percent rating. 

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule or in the regulations.  Consequently, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

Notably, when considering ratings related to the digestive system, ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Turning to the evidence, in his January 2011 claim for an increased rating, the Veteran indicated chronic nausea and diarrhea.

At an August 2011 contract examination, it was noted the gastrointestinal condition did not affect his general body health, but that the Veteran had lost 15 pounds over the past 3 months.  GERD, duodenitis and duodenal ulcer were identified and said to cause pain above the stomach, heartburn, the passing of black-colored old blood in the stool, nausea and vomiting.  It was noted the Veteran was using Nexium and had epigastric tenderness.  None of the conditions was said to cause anemia or malnutrition.  The Veteran indicated nausea and vomiting as often as once a day but had never vomited blood.  He experienced abdominal distention and diarrhea.  He indicated he did not experience any overall functional impairment from the conditions.  It was noted the Veteran was well-developed, well-nourished and in no acute distress.  

In October 2011, the Veteran underwent a VA examination.  He indicated that Nexium and Prilosec provided only minimal relief so he was only taking an over-the-counter Probiotic.  He indicated daily symptoms that were worse at night.  Symptoms were noted to include persistently recurrent epigastric distress, dysphagia, heartburn, reflux, substernal arm or shoulder pain, sleep disturbance, recurrent nausea, periodic vomiting and periodic melena occurring 4 or more times per year.  The Veteran also indicated having cramping after eating, chronic diarrhea, occasional constipation and bloating of the stomach on a regular basis.  It was noted the abdominal pain occurred at least monthly and was unrelieved by standard ulcer therapy.  It was noted he had episodes of severe stabbing pain in his mid-epigastric region once a month that the examiner classified as an incapacitating episode.

In his October 2012 notice of disagreement, the Veteran indicated his belief that his service-connected gastrointestinal condition should be rated as 60 percent disabling. 

Following the filing of his substantive appeal in which he described the 2011 contract examination as "perfunctory", the Veteran underwent additional VA examinations of his esophagus, stomach and duodenum in December 2014.  He indicated experiencing intermittent heartburn that was almost daily.  Symptoms of his GERD were noted to be pyrosis, reflux, regurgitation and substernal pain.  In relation to his duodenitis and duodenal ulcer, he indicated experiencing abdominal bloating, burping, and dull/burning abdominal pain that occurred almost daily.  His abdominal pain was noted to be periodic and pronounced and unrelieved by standard ulcer therapy.  He indicated having alternating diarrhea and constipation as well.  The Veteran also reported experiencing recurrent nausea occurring for 1-9 days 4 or more times per year.  Incapacitating episodes due to signs or symptoms of his duodenum condition were not noted. 

In June 2015, the Veteran underwent an examination to determine whether he had a diagnosis of irritable bowel syndrome (IBS).  He reported bouts of diarrhea and constipation, epigastric abdominal pain, bloating and blood in his stools.  He was noted to be taking a Probiotic.  The examiner indicated that the Veteran did not have weight loss attributable to an intestinal condition.  In addition, he was not noted to have malnutrition, serious complications or other general health effects attributable to his intestinal condition.  The examiner concluded that the evidence did not support a diagnosis of IBS.

At his hearing before the Board in May 2016, the Veteran indicated he had severe nausea and severe gas and bloating after eating which he believed were caused by his service-connected conditions.  He also indicated experiencing severe pain that would oftentimes restrict his ability to work.  He indicated having to leave work early or having to go into work late because something he ate caused a flare up of his condition.  

Because the symptoms reported at the December 2014 VA examination and those testified about at the May 2016 hearing showed some disparity, the Board remanded the claim in August 2016 for a new VA examination to ascertain the current severity of the Veteran's condition.

In September 2016, the Veteran underwent a VA examination indicating a diagnosis of IBS.  The Veteran complained of intermittent abdominal pain, bloating, loose stools, constipation, blood or mucus in the stools.  He denied weight loss.  He was noted to be taking Probiotics.  He noted alternating diarrhea and constipation, with predominant diarrhea.  The report indicated there was no weight loss, malnutrition, or other general health effects attributable to an intestinal condition.

In October 2016, the Veteran underwent a VA examination.  Signs and symptoms due to any esophageal conditions (including GERD) included pyrosis, reflux and nausea.  The frequency of episodes of nausea per year was noted to be 4 or more and the average duration of episodes of nausea was noted to be less than 1 day.  It was noted there was no functional impact from the condition and while the symptoms of the condition are bothersome to the Veteran, there was no degree of disability from the condition and no definite impairment of health.

Also in October 2016, the Veteran underwent a VA examination regarding his duodenal ulcer.  The Veteran related that duodenitis and duodenal ulcer with GERD caused intermittent abdominal pain.  This was noted to occur at least monthly.  The Veteran was not taking continuous medication for the condition.  The examiner indicated the Veteran did not have incapacitating episodes due to signs of symptoms of any stomach or duodenum condition.  It was noted there was no functional impact from the condition and no definite impairment of health.  It was further indicated that the majority of the Veteran's gastrointestinal symptoms were noted on a GI Disability Benefits Questionnaire for IBS evaluation. 

After a careful review of the medical and lay evidence of record, the Board finds that the currently assigned 40 percent disability rating for the Veteran's gastric disability appropriately approximates the Veteran's degree of disability.  To warrant a 60 percent rating, the Veteran's condition would need to be severe and manifest anemia and weight loss productive of definite impairment of health.  Here, anemia has never been shown and weight loss was noted in October 2011 and not again in either treatment records or examination reports.  At several examinations it was noted there was no overall functional impact to the Veteran caused by the condition, that he was well nourished, and that he was not in acute distress.  The examiner in 2016 specifically noted that was no functional impact from the disabilities and no definite impairment in health.  Despite the Veteran's indication at his hearing before the Board that sometimes he would have to go into work late or leave early because of flare-ups of his symptoms; overall, the Board finds that definite impairment of health due to the Veteran's service-connected condition has not been shown at any point during the appeal period.  The Board recognizes that the Veteran has symptoms to include nausea, alternating constipation and diarrhea, gas, heartburn, reflux, periodic melena, cramping after eating, burping, bloating and abdominal pain that appear in other diagnostic codes.  However, the Veteran is not service-connected for a marginal ulcer, liver disorders, intestinal disorders other than duodenal ulcer, rectal disabilities, ventral hernia, cancer, or pancreatic disorder, such that higher ratings could be considered at any time during the course of the claim under Diagnostic Codes 7306, 7312, 7323, 7330, 7332, 7333, 7339, 7343, 7345, 7347, 7351, 7354.  Because of the overall nature of the Veteran's disability and overlapping symptomatology, the Board finds that the rating criteria applied by the RO appropriate.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2012).  The Board can identify no more appropriate diagnostic codes.  See Butts v. Brown, 5 Vet. App. 532 (1993). 

Notably, DC 7319 provides ratings for irritable colon syndrome (spastic colitis, mucous colitis, etc.) which provides a maximum rating of 30 percent for severe symptoms, with diarrhea, or alternating diarrhea and constipation, with more of less constant abdominal distress.   As such, under that diagnostic code, even if it were to be determined that the Veteran's IBS symptomatology should be service-connected, a rating higher than 40 percent would not be available.

In sum, the Board finds that the Veteran's gastric disability is appropriately rated as 40 percent disabling pursuant to DC 7503 throughout the appeal period.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
ORDER

A disability rating in excess of 40 percent for duodenitis and duodenal ulcer with GERD is denied.

____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


